Citation Nr: 0334135	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-15 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for cause of 
the veteran's death.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947.  He died in October 1986.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  In addition, VA promulgated 
regulations to implement the provisions of the law.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003). 

Despite the fact that the VCAA had been in effect for well 
over a year when the RO received the appellant's claim, there 
is no evidence that any steps were taken to comply with the 
act.  Specifically, the statutory and regulatory requirement 
that VA notify a claimant what specific evidence, if any, 
will be obtained by the claimant and which specific evidence, 
if any, will be retrieved by the VA has not been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Due to the significant changes that occurred as a result of 
the VCAA, it is incumbent upon the RO to notify the appellant 
of the law and comply with its provisions.  In view of the 
foregoing, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the appellant.  Bernard v. Brown, 4 Vet. App. 384 394 (1993). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  Notification should include 
informing the appellant of specific 
evidence needed to support her claim as 
well as what evidence the RO will obtain 
and what evidence the appellant must 
obtain to substantiate the claim. 

2.  Upon ensuring that the provisions of 
the VCAA have been complied with, the RO 
should again review the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  This includes 
consideration of the decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), and the 
application of the time limitation set 
forth in 38 U.S.C.A. § 5103.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate out 
come of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


